                       UNITEDECF
Case 2:19-cv-10231-MOB-DRG    STATES
                                 No. 5DISTRICT   COURT PageID.610
                                        filed 02/08/19                                  Page 1 of 1
                                   EASTERN DISTRICT OF MICHIGAN


In re:


Bryan Schneider


                   Plaintiff(s),                     CASE NO.       19-10231
         v.                                          JUDGE          Marianne O Battani


Fiat Chrysler Automobiles. et al


                   Defendant(s).
____________________________________


                        NOTICE OF MULTI DISTRICT LITIGATION TRANSFER


TO:      U.S. District Court
         Northern District of California


The above entitled case has been transferred to your Court pursuant to a CONDITIONAL
TRANSFER ORDER in Multi District Litigation 2777.


                                       NOTICE TO LITIGANTS


Please take notice that the above case has been transferred to the above named Court for
inclusion in MULTI DISTRICT LITIGATION 2777. Please file all future documents with the
court listed above.


                                                DAVID J. WEAVER, CLERK OF COURT


Date: February 8, 2019                          By         s/Sarah Schoenherr
                                                             Deputy Clerk


                                           CERTIFICATION


I hereby certify that this Notice was served on the parties and/or counsel of record.

                                                DAVID J. WEAVER, CLERK OF COURT


Date:         February 8, 2019                          By         s/Sarah Schoenherr
                                                              Deputy Clerk
